EXAMINER’S AMENDMENT/COMMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the reply filed on March 4, 2021.
Receipt and entry of the amendments to the title, abstract, and claims filed on March 4, 2021 are acknowledged.
Applicant’s arguments and amendments have overcome all previously cited objections and rejections in the instant application.
However, upon careful reconsideration, the examiner withdraws the indefiniteness rejection of claims 2 and 3 due to the term “substantially” purportedly being an undefined relative term, and proceeds to reinstate this term to claims 2 and 3 via the following examiner’s amendment to the claims.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
At the end of the last line of each of claims 2 and 3, the deleted term “substantially” has been reinstated immediately preceding “identical”.
Claims 1 through 10 are allowed.
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763